

116 HR 1115 IH: Firearm Safety Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1115IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Ms. Kelly of Illinois (for herself, Mr. Langevin, Mr. Yarmuth, Ms. Norton, Ms. Clarke of New York, Ms. Wasserman Schultz, Mr. Cohen, Ms. Jackson Lee, Ms. Plaskett, Ms. Clark of Massachusetts, Ms. Brownley of California, Mr. Danny K. Davis of Illinois, Mr. Cicilline, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Consumer Product Safety Act to remove the exclusion of pistols, revolvers, and other
			 firearms from the definition of consumer product in order to permit the
			 issuance of safety standards for such articles by the Consumer Product
			 Safety Commission.
	
 1.Short titleThis Act may be cited as the Firearm Safety Act of 2019. 2.Removal of exclusion of firearms from the definition of consumer productSection 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E) and redesignating subparagraphs (F) through (I) as subparagraphs (E) through (H), respectively.
		